Citation Nr: 0527400	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for muscle strain of the low back with thoracic 
scoliosis. 


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
2000.

The instant appeal arose from an October 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Waco, Texas, which granted a claim for service 
connection for muscle strain of the low back with thoracic 
scoliosis and assigned a noncompensable disability 
evaluation.  By rating decision dated in January 2005 the RO 
granted a higher initial evaluation of 10 percent for the 
back disorder.  Since this claim has not been withdrawn, an 
initial evaluation in excess of 10 percent remains at issue 
on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2003 and again in April 2005 for further 
development.


FINDING OF FACT

The veteran's service-connected muscle strain of the low back 
with thoracic scoliosis is manifested by complaints of an 
aching pain in the low to mid thoracic area with no more than 
"slight" limitation of motion in the lumbar spine without 
pain; the spine was not ankylosed; forward flexion was 
limited to no less than 80 degrees; lateral motion on forward 
bending was retained; there were no objective findings of 
muscle spasm; and there was no evidence of intervertebral 
disc syndrome or neurologic manifestations.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for muscle strain of 
the low back with thoracic scoliosis is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5242, 5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA 
which eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provided an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with several VCAA letters.  A February 2, 2001, letter was 
provided to the veteran prior to the initial adjudication of 
the claim, and he also received VCAA letters dated August 4, 
2003, and February 25, 2004.  These letters provided content 
complying notice to the claimant.  In this regard, the first 
letter informed the veteran what information and evidence was 
needed to substantiate his initial claim for entitlement to 
service connection, and the later letters informed him what 
information and evidence was needed for a higher initial 
evaluation.

The letters also advised the veteran that VA would attempt to 
get any relevant federal evidence as well as any private 
medical evidence which he identified and informed him that he 
needed to provide enough information about any records so 
that they could be requested.  Further, the June 2002 
statement of the case provided him with the law relevant to 
the VCAA.  With regard to the fourth element of notice, the 
Board notes that the 2003 and 2004 letters literally 
requested that he provide "any evidence in his possession" 
that pertained to his claim.  

With respect to the VA's duty to assist, VA has developed 
service medical records and numerous VA examinations with 
medical opinions.  The appellant has provided written 
statements.  The appellant has not identified any additional 
pertinent evidence.  In this regard, the Board notes that the 
record shows that the veteran has not sought medical 
treatment for his back problem since service and has 
repeatedly informed the RO, in response to VCAA letters, that 
he is aware of no additional pertinent evidence.  The Board 
is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained or attempted to 
obtain.  Thus, as sufficient data exists to address the 
merits of the claims, the Board concludes that the VA has 
adequately fulfilled its statutory duty to assist the 
appellant in the development of the claims.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran desires a higher initial rating for his service-
connected disability.  He maintains, in essence, that the 
evaluation currently assigned does not adequately reflect the 
severity of his impairment.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based upon an average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

Because the veteran is appealing the initial assignment of 
his disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  As this case involves the ratings assigned in 
connection with the original grant of service connection for 
a back disorder, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim.

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2004).  With regard to disorders of the joints, 
applicable regulations provide that "the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes."  38 C.F.R. § 4.45 (2004).To 
that end, the regulations provide that, when rating 
disabilities of the joints, inquiry will be directed to 
considerations such as weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Id.  The regulations further 
provide that instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are also to be considered.  Id. § 4.45(f).  
See also 38 C.F.R. § 4.59 (2004) ("The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court found that when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  Amendments to the criteria governing the 
evaluation of intervertebral disc syndrome became effective 
on September 23, 2002, while the veteran's appeal was 
pending.  See Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Subsequently, in August 2003, further amendments 
were made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004)).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 10 percent 
rating was warranted if the condition was mild, and a 
20 percent rating was warranted if the condition was moderate 
with recurring attacks.  If the condition was severe, with 
recurring attacks and intermittent relief, a 40 percent 
rating was warranted.  The highest available schedular 
evaluation, 60 percent, was warranted, if the condition was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  Id.  See also VAOPGCPREC 36-97, 63 Fed. 
Reg. 31,262 (June 8, 1998) (indicating that when a veteran is 
in receipt of less than the maximum evaluation under former 
Diagnostic Code 5293, based on symptomatology that includes 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered).

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  (Effective September 26, 2003, intervertebral disc 
syndrome was assigned a new diagnostic code number (5243), 
the instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome")).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2).  (The Board notes that some of the Notes were 
inadvertently omitted when Diagnostic Code 5293 was re-
published as Diagnostic Code 5243 in August 2003; however, 
this has since been corrected.  See Schedule for Rating 
Disabilities; The Spine; Correction, 69 Fed. Reg. 32,449 
(June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
incapacitating episodes have a total duration of at least one 
week but less than two weeks; a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  An 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician".  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004), Note (1).

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (2).  
The term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so".  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  (As noted previously, 
effective from September 26, 2003, the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine; however, the change was intended to be 
clarifying and non-substantive in nature.)

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion.  In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  A zero percent rating was 
warranted if the condition was manifested by slight 
subjective symptoms only, and a 10 percent rating was 
warranted if there was characteristic pain on motion.  If 
there was muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilateral, in the standing position, a 
20 percent rating was warranted.  The highest available 
schedular evaluation for that condition, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  If the disability in question involved the 
fracture of a vertebral body-without abnormal mobility 
requiring a brace, cord involvement, or residuals that 
required the individual to be bedridden or wear long leg 
braces-the condition was rated in accordance with limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. § 4.17a, 
Diagnostic Code 5285 (2003).

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 10 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or if the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or if there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5)).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).

The new rating formula for diseases and injuries of the spine 
specifies that any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  The 
formula also specifies that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habits, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2003).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2003).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2003).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

The Board further notes that paralysis of the sciatic nerve 
is evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  Under that 
diagnostic code-which has not undergone any amendment during 
the time frame here in question-evaluations of 10, 20, and 
40 percent, respectively, are assigned for mild, moderate, 
and moderately severe, incomplete paralysis.  A 60 percent 
rating is warranted for severe, incomplete, paralysis, with 
marked muscular atrophy, and if the paralysis is complete 
(the foot dangles and drops, there is no active movement 
possible of muscles below the knee, flexion of the knee is 
weakened or (very rarely) lost), an 80 percent rating is 
warranted.  Id.

The Board finds that a preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's service-connected muscle strain of the low back 
with thoracic scoliosis.  The service medical records reveal 
that the veteran's job as a mechanic in service required 
heavy lifting and that he had recurrent complaints of back 
pain assessed as muscle strain.  

The post-service medical evidence reveals that the veteran's 
primary complaint is of an aching in the area of the thoracic 
spine.  Some tenderness to palpation was noted during the 
2004 VA examination; however, tenderness was not found during 
VA examination in 2005.  A higher rating for chronic 
orthopedic manifestations is not demonstrated by the 
evidence.  

In this regard, the evidence of record reveals that the 
limitation of motion of the lumbar spine was generally within 
normal limits and was, at most, slight.  A May 2001 VA 
examination report noted "[e]xamination of his back reveals 
no abnormalities on the motion of the thoracic spine or his 
posture or his gait."  A November 2002 VA examination report 
noted that the veteran could extend his back 30 degrees and 
could touch the floor when flexing his back.  Lateral 
movement in either direction was 30 degrees.  Minimal 
scoliosis was noted at the lower thoracic level.  

The Board notes that the 2002 examiner reported "thoracic" 
range of motion findings in addition to findings for range of 
motion of the "back".  The Board believes that the 
examiner's use of the term "back" in this context equates 
with the part of the spine identified as the thoracolumbar 
spine in VA regulations as the "back" movement included 
bending to the floor, a thoracolumbar movement.  The Board 
further believes that the examiner's use of the term 
"thoracic" with regard to the range of motion findings 
equates with the cervical spine according to VA regulations 
as the ranges of motion provided and equate more closely with 
the cervical spine and as the 2002 examiner concluded that 
there were "minimal" symptoms and examination of the 
thoracic spine was "essentially normal".

VA examinations in 2004 and 2005 also showed at most slight 
limitation of motion of the thoracolumbar spine.  The 2004 
examination report also noted range of motion of the 
thoracolumbar spine as 0 to 80 degrees flexion, 0 to 20 
degrees extension, and 0 to 30 degrees lateral flexion and 
rotation, bilaterally.  The 2005 examination report noted 
range of motion of the thoracolumbar spine as 0 to 90 degrees 
flexion, 0 to 30 degrees extension, and 0 to 30 degrees 
lateral flexion, bilaterally, and 0 t 45 degrees rotation, 
bilaterally.  

The evidence does not reveal significant weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse due to the service-
connected back disorder.  Active range of motion during the 
2005 examination did not reveal any weakness, fatigue or 
incoordination.  Likewise, as there was no evidence of pain 
on motion, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5295.  Range of motion of the thoracic 
spine revealed no discomfort or pain during the 2002, 2004, 
and 2005 examinations.  Further, the 2004 examiner stated 
that "[t]here are really no episodes of flare-ups and he 
states that his pain is relatively constant."  There was no 
evidence of muscle spasms or weakness during the 2004 
examination.

Likewise, the evidence does not show that the service-
connected back disorder causes instability of station, 
disturbance of locomotion, or interference with sitting, 
standing, and weight bearing.  In 2004 the veteran reported 
that although he believes he is slightly slower due to his 
back disability, he can walk an "unlimited" distance.  In 
2005 the VA examiner stated that the veteran's job as a light 
mechanic does not aggravate his low back or interfere with 
his daily activities.  In 2005, the veteran denied any 
additional limitations with repetitive use or flare-ups.  For 
these reasons the Board does not find that there is 
additional range-of-motion loss due to pain on use or during 
flare-ups.  

The veteran does not contend and the evidence does not show 
that he has neurologic or radicular symptoms.  During his 
2005 VA examination, he denied muscle spasms, radiation of 
pain, and pain or numbness in the legs.  He also denied any 
incapacitating episodes in the past year.  In addition, the 
radiologic evidence, including numerous post-service X-rays 
of the spine and a magnetic resonance imaging report, has 
consistently shown no abnormalities.  Accordingly, 
application of Diagnostic Codes referable to intervertebral 
disc syndrome is not warranted.

For the reasons explained above, the preponderance of the 
evidence does not support the assignment of a schedular 
evaluation in excess of 10 percent at any time during the 
appeal period. 


ORDER

An rating in excess of 10 percent is denied for muscle strain 
of the low back with thoracic scoliosis.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


